DETAILED ACTION
This is a response to the Applicants' filing on 8/22/19. In virtue of this filing, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/22/19 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Perumana et al (US Pub. No: 2017/0346506).
Regarding claim 1, Perumana et al disclose a method for transmitting signals using a high frequency based integrated circuit beamforming antenna(see figures 1A-1D and 4), the method comprising: transferring an output signal of a radio frequency (RF) module to an RF transceiving unit(110); transferring an output signal of the RF transceiving unit (110) to a signal converting unit (ADC and DAC(114) of the RF transceiver(110) and cable of MMW interface(130)); and transferring a wave 
Regarding claim 2, Perumana et al disclose wherein the RF transceiving unit (110) includes at least one of an input/output signal line and a ground (GND) part. 
Regarding claim 5, Perumana et al obviously disclose or capable of performing that, wherein the travelling wave antenna unit further includes at least one semiconductor reflector for steering an output beam. Paragraph [0012] for multiple active antenna modules could be connected to either enable diversity switching and/or combined beam-forming.
Regarding claim 6, Perumana et al disclose wherein the travelling wave antenna unit(active antenna) further includes an antenna radiator for controlling an output gain of an output beam. Paragraph [0022] for controlling gains of variable gain blocks in active antenna module.
Regarding claim 7, Perumana et al disclose a method for receiving signals using a high frequency based integrated circuit beamforming antenna (see figures 1A-1D and 4), the method comprising: transferring a signal received using a traveling wave antenna unit(active antenna (150-1 to 150-N) to a signal converting unit (ADC and DAC(114) of the RF transceiver(110) and cable of MMW interface(130)) in form of a wave signal; and transferring the wave signal to a radio frequency (RF) transceiving unit (110) and obviously disclose or capable of forming that, a feeding pillar included in the signal converting unit, wherein the feeding pillar converts the output signal of the RF transceiver to the wave signal. Paragraphs [0013-0022 and 0026].
Regarding claim 8, Perumana et al disclose further comprising transferring an RF signal output from the RF transceiving unit (110) to an RF module.

one of an input/output signal line and a ground (GND) part.
Regarding claim 10, Perumana et al obviously disclose or capable of performing that, wherein the travelling wave antenna unit (active antenna (150-1)) further includes at least one semiconductor reflector for steering an output beam. Paragraph [0012] for multiple active antenna modules could be connected to either enable diversity switching and/or combined beam-forming.
Regarding claim 13, Perumana et al disclose wherein the travelling wave antenna unit (150-1) further includes an antenna radiator for controlling an output gain of an output beam. Paragraph [0022] for controlling gains of variable gain blocks in active antenna module.
Regarding claim 14, multiple chip millimeter wave interface of Perumana et al obviously disclose or capable of performing that, a high frequency based integrated circuit beamforming antenna (figures 1A-1D and 4) comprising: a radio frequency (RF) transceiving unit (110)including at least one of an input/output signal line and a ground (GND) part; a signal converting unit (ADC, DAC(114), Up/down mixer(118)) and MMW interface(130)) including a feeding pillar; and a travelling wave antenna unit (150-1-150-N) including a semiconductor substrate, wherein the feeding pillar converts the output signal of the RF transceiver to the wave signal. Paragraphs [0013-0022 and 0026].
Regarding claim 15, multiple chip millimeter wave interface of Perumana et al is capable of performing wherein the semiconductor substrate (Circuit board) is directly connected to the feeding pillar of the signal converting unit or connected to the feeding pillar of the signal converting unit through at least one dielectric layer. 
Regarding claim 20, multiple chip millimeter wave interface of Perumana et al is capable of performing that, wherein the travelling wave antenna unit further includes an antenna radiator for controlling an output gain of an output beam. Paragraph [0022] for controlling gains of variable gain blocks in active antenna module.


Allowable Subject Matter
Claims 3-4, 10-11, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 would be allowable if rewritten in independent form including all of the limitations of claims 3-4. 
Claim 7 would be allowable if rewritten in independent form including all of the limitations of claims 10-11.
Claim 14 would be allowable if rewritten in independent form including all of the limitations of claims 15-16.
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844